ACCEPTED
                                                                                          03-14-00183-CV
                                                                                                  7398215
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                    10/15/2015 4:02:33 PM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK
                                        NO. 03-14-00183-CV

                             IN THE COURT OF APPEALS          FILED IN
                                                       3rd COURT OF APPEALS
                         FOR THE THIRD DISTRICT OF TEXAS AUSTIN, TEXAS
                                     AT AUSTIN         10/15/2015 4:02:33 PM
                                                                     JEFFREY D. KYLE
                            _________________________________             Clerk


                                       CAROL KORMANIK,
                                           Appellants,

                                                  vs.

                                        VICTOR SEGHERS,
                                            Appellee.

   Appealed from the 155th Judicial District Court of Fayette County, Texas
                      Trial Court Cause No. 2013v-016


                  UNOPPOSED MOTION TO EXTEND TIME FOR
                      FILING MOTION FOR REHEARING


TO THE HONORABLE COURT OF APPEALS:

        COMES NOW, Appellant, Carol Kormanik, and moves this Court to grant

an extension of time to file a Motion for Rehearing in this cause and, in support

thereof, would respectfully show the Court as follows:

                                                  I.

        1.       This Court issued its opinion on October 1, 2015.

        2.       Appellant’s Motion for Rehearing is due on or before October 16,

2015.


Mtn to Extend Time for Filing Mtn for Rehearing         1
        3.       Appellant seeks a 30-day extension of time to file a Motion for

Rehearing, which would make the motion due on or before November 16, 2015.

        4.       This is Appellant’s first request for an extension of time to file a

motion for rehearing.

        5.       Appellant’s counsel has conferred with Appellee’s counsel, Carl A.

Generes. Mr. Generes does not oppose the granting of the relief sought by this

motion.

                                                  II.

        6.       This extension of time is necessary because Appellant’s counsel is

lead counsel in Cause No. 2013-CV-F001606D1, Urman, Inc. v. Aclor

International, et. al., in the 49th District Court of Webb County, Texas. The trial

began on October 5, 2015 and, as of October 15, 2015, is still in progress.

                                                  III.

        7.       For these reasons, Appellant requests that this Court issue an order

extending the time for filing the Motion for Rehearing to November 16, 2015.

                                                         Respectfully submitted,

                                                         THE SYDOW FIRM

                                                         /s/ Michael D. Sydow
                                                         Michael D. Sydow
                                                         michael.sydow@thesydowfirm.com
                                                         Texas Bar No. 19592000

Mtn to Extend Time for Filing Mtn for Rehearing          2
                                                  5020 Montrose Boulevard, Suite 450
                                                  Houston, Texas 77006
                                                  (713) 622-9700 [Telephone]
                                                  (713) 552-1949 [Telecopier]
                                                  ATTORNEY FOR APPELLANT.


                             CERTIFICATE OF CONFERENCE

      On October 15, 2015, correspondence was sent to Carl A. Generes, attorney
for Appellee, Victor Seghers, regarding merits of this Motion. Mr. Generes advised
my office that he does not oppose this request for extension of time.

                                                  /s/ Michael D. Sydow
                                                  Michael D. Sydow


                                 CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing Unopposed
Motion to Extend Time for Filing Motion for Rehearing was served by electronic
service upon all parties of record or their counsel, as indicated on the attached
service list, on this 15th day of October, 2015.


                                                  /s/ Michael D. Sydow
                                                  Michael D. Sydow

SERVICE LIST:

Mr. Carl A. Generes
4358 Shady Bend Drive
Dallas, Texas 75244

ATTORNEY FOR APPELLEE.




Mtn to Extend Time for Filing Mtn for Rehearing   3